UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4414


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN WILLIAM RANSIER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cr-00300-JFM-1)


Submitted: March 28, 2018                                         Decided: April 4, 2018


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Whalen, LAW OFFICE OF TERESA WHALEN, Silver Spring, Maryland, for
Appellant. Stephen M. Schenning, Acting United States Attorney, P. Michael
Cunningham, Lauren E. Perry, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, John William Ransier was convicted of using and

attempting to use a facility of interstate commerce to persuade, induce, entice, or coerce a

person who had not attained the age of 18 to engage in sexual activity, in violation of 18

U.S.C. § 2422(b) (2012). Ransier appeals, asserting that the evidence was insufficient to

support his conviction. For the reasons that follow, we affirm.

       We review de novo the sufficiency of the evidence supporting a conviction.

United States v. Barefoot, 754 F.3d 226, 233 (4th Cir. 2014). A defendant challenging

evidentiary sufficiency carries “a heavy burden.” United States v. Cornell, 780 F.3d 616,

630 (4th Cir. 2015) (internal quotation marks omitted).           This court will uphold a

conviction if, “view[ing] the evidence in the light most favorable to the government

. . . [,] any rational trier of fact could have found the essential elements of the crime

charged beyond a reasonable doubt.” Barefoot, 754 F.3d at 233 (internal quotation marks

omitted). “[R]eversal for insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.” United States v. Said, 798 F.3d 182, 194 (4th Cir. 2015)

(internal quotation marks omitted).

       Under 18 U.S.C. § 2422(b), “[w]hoever, using the mail or any facility or means of

interstate or foreign commerce, . . . knowingly persuades, induces, entices, or coerces any

individual who has not attained the age of 18 years, to engage in . . . any sexual activity

for which any person can be charged with a criminal offense, or attempts to do so, shall

be fined under this title and imprisoned not less than 10 years or for life.” Id. Section

“2422(b) comprises four elements: (1) use of a facility of interstate commerce; (2) to

                                             2
knowingly persuade, induce, entice, or coerce; (3) a person who is younger than eighteen;

(4) to engage in an illegal sexual activity.” United States v. Fugit, 703 F.3d 248, 254 (4th

Cir. 2012) (internal quotation marks omitted). Ransier contends that the evidence was

insufficient to establish the second element: to wit, that he persuaded, induced, enticed,

or coerced. *

       We agree with Ransier that the evidence does not support a finding of coercion

and therefore consider only whether the Government established that Ransier persuaded,

induced, or enticed.    Because the terms “persuade,” “induce,” and “entice” are not

statutorily defined, we accord them their ordinary meaning. United States v. Clarke, 842
F.3d 288, 296 (4th Cir. 2016). In ordinary usage, the terms “persuade,” “induce,” and

entice” “are effectively synonymous, and the idea conveyed is of one person leading or

moving another by persuasion or influence, as to some action or state of mind.” United

States v. Engle, 676 F.3d 405, 411 n.3 (4th Cir. 2012) (internal quotation marks and

brackets omitted).


       *
         Ransier implies that, because the jury instructions listed these actions in the
conjunctive, the Government was required to prove that he persuaded, induced, enticed,
and coerced. However, § 2422(b) employs disjunctive language. Consequently, the
jury’s verdict may be upheld as long as the evidence was sufficient to establish that
Ransier persuaded, induced, enticed, or coerced. See Musacchio v. United States, 136
S. Ct. 709, 715 (2016) (“when a jury instruction sets forth all the elements of the charged
crime but incorrectly adds one more element, a sufficiency challenge should be assessed
against the elements of the charged crime, not against the erroneously heightened
command in the jury instruction”); see also United States v. Iverson, 818 F.3d 1015, 1027
(10th Cir.) (citing Musacchio in rejecting sufficiency of the evidence argument based on
jury instructions that set forth the means of committing the offense in the conjunctive,
where statute was worded in disjunctive), cert. denied, 137 S. Ct. 217 (2016).


                                             3
       We conclude the evidence in this case was sufficient to establish that Ransier

attempted to use a facility and means of interstate commerce to persuade, induce, or

entice a person he believed to be a 13-year-old girl to engage in sexual activity. Ransier

answered a Craigslist ad under the Casual Encounters listing posted by an undercover

Baltimore County detective using the name “Christy S.” This ad did not indicate that the

advertiser was a minor. However, two weeks later, the detective posing as Christy S.

responded to Ransier’s email and identified “herself” as a 13-year-old girl. Ransier

readily acknowledged his belief that he was speaking to a 13-year-old girl and requested

her photo. When Christy S. told Ransier that she did not have a phone, he told her he

could get her one if she was “good,” and promised to “spoil” her. He initiated the next

email exchange by asking “Christy S” for a “sexy pic,” began a sexually explicit dialog

with her, said that he wanted someone to spoil and who, in exchange would take care of

him, and he requested that they meet in person. When “Christy S” asked Ransier how

she could know that he would not “cut [her] up and put [her] in a hole,” he reassured her

by saying that he would spoil her so much that all of her friends would be jealous and she

would fall in love with him. In all these ways, Ransier sought to persuade, induce, and

entice a 13-year-old girl to engage in sexual activity.

       We conclude that the evidence was sufficient to support Ransier’s conviction and

therefore we affirm the criminal judgment. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED

                                              4